                                               Case 5:20-cv-01322 Document 1 Filed 11/10/20 Page 1 of 1
JS44     (Rev. 10/20)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet.           (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a)      PLAINTIFFS                                                                                               DEFENDANTS

            Roger Villasenor                                                                                        AS I LLoyds

    (b) County of Residence of First Listed Plaintiff                 Bexar County, Texas                            County of Residence of First Listed Defendant                      Broward County. FL
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                 (IN U.S. PLAINTIFF CASES ONL Y)
                                                                                                                     NOT I.     IN LAND CONDEMNATION CASES, USE THL LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED

    (c)     Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)

            Clare Rodgers; Pace Rodgers Law PLLC; 310 W. Sunset.                                                     Michael I. Ramirez, Gregory D. Perez; McCoy Leavitt
            Ste. 203, San Antonio, Texas 78209; (210) 714-3722                                                       Laskey, LLC; 20726 Stone Oak Parkway, Suite 116
                                                                                                          a          Ran Antonio Texas 78258: (2101446-2828
II. BASIS OF JURISDICTION (Placean "X" in One Box Only)                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES                                                        "X" ;n One dcafor Plaintiff
                                                                                                                 (For Diversity Cases Only)                                              and One Boxfor Defendant)
I 11     U.S. Government               [~1 3     Federal Question                                                                           PTF               DEF                                                PTF       DEE

            Plaintiff                              (U S. Government Not a Party)                          Citizen of This State                           C] 1         Incorporated or Principal Place           0 4       I U
                                                                                                                                                                         of Business In This State


  12     U.S. Government               R4        Diversity                                                 Citizen of Another State         | 12          |    \ 2     Incorporated and Principal Place          0 ^       0^
            Defendant                              (Indicate Citizenship ofPartes in hem HI)                                                                             of Business In Another State


                                                                                                           Citizen or Subject of a          I | 3         [ | 3        Foreign Nation                                  6   «
                                                                                                              Foreign Country

IV- NATURE OF SUIT (Placean "X" in One Box (My)                                                                                                 Click here for Nature of Suit Code Descriptions.
             CONTRACT                                                 TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY               OTHER STATUTES                                   I
    110 Insurance                          PERSONAL INJURY                      PERSONAL INJURY           0625 Drug Related Seizure                      422 Appeal 28 USC 158                   375 False Claims Act
    120 Marine                            310 Airplane                  I 1 365 Personal Injury -                  of Property 21 USC 881       3        423 Withdrawal                    3     376 Qui Tarn (31 USC
_ 130 Miller Act
_ 140 Negotiable Instrument
                                      3   3 ] 5 Airplane Product
                                               Liability
                                                                                    Product Liability
                                                                                367 Health Care/
                                                                                                          690 Other                                             28 USC 157                           3729(a))
                                                                                                                                                                                                 400 State Reapportionment
    1 50 Recovery of Overpayment          320 Assault, Libel &                     Pharmaceutical                                                        PROPERTY RIGHTS                         410 Antitrust
          & Enforcement of Judgment            Slander                             Personal Injury                                                  _    820 Copyrights                          430 Banks and Banking
    151 Medicare Act                    | 330 Federal Employers'                    Product Liability                                           P 830 Patent                                     450 Commerce

B   1 52 Recovery of Defaulted
          Student Loans
                                               Liability
                                          340 Marine
                                                                        I    1 368 Asbestos Personal
                                                                                    Injury Product
                                                                                                                                                         835 Patent - Abbreviated
                                                                                                                                                                New Drug Application
                                                                                                                                                                                                 460 Deportation
                                                                                                                                                                                                 470 Racketeer Influenced and
          (Excludes Veterans)
    1 53 Recovery of Overpayment
                                      3   345 Marine Product
                                               Liability
                                                                                    L ability
                                                                             PERSONAL PROPERTY                           LABOR
                                                                                                                                                         840 Trademark
                                                                                                                                                        | 880 Defend Trade Secrets
                                                                                                                                                                                                     Corrupt Organizations
                                                                                                                                                                                             | 480 Consumer Credit
          of Veteran 's Benefits          350 Motor Vehicle                 _ 370 Other Fraud                 1 7 IQ Fair Labor Standards                       Act of 2016                          (15 USC 1681 or 1692)
    1 60 Stockholders' Suits
 _J 1 90 Other Contract
                                      3   355 Motor Vehicle
                                               IProduct Liability
                                                                            _ 371 Truth in Lending
                                                                                380 Other Persona)
                                                                                                                   Act
                                                                                                              1 720 Labor/Management                          SOCIAL SECURITY
                                                                                                                                                                                                 485 Telephone Consumer
                                                                                                                                                                                                      Protection Act

_ 195 Contract Product Liability      0 360 Other Personal                          Property Damage                 Relations                             861 HIA ( l39Sff)                      490 Cable/Sat TV
    196 Franchise                              Injury                   I    1 385 Property Damage             740 Railway Labor Act                " 862 Black Lung (923)                 3     850 Securilies/Commodities/
                                        1 362 Personal Injury
                                               Medical Malpractice
                                                                                    Product Liability      3   751 Family and Medical
                                                                                                                    Leave Act
                                                                                                                                                    ~ 863 DIWC/DIWW (405(g)) _
                                                                                                                                                          864 SSID Title XVI
                                                                                                                                                                                                     Exchange
                                                                                                                                                                                                 890 Other Statutory Actions
          HbAt, frRpPERfY                   tWfLRICHTS                       pRi&p&Rt-fcYrmre                  790 Other Labor Litigation                 865 RSI (405(g))                       89 1 Agricultural Acts
    210 Land Condemnation             _ 440 Other Civil Rights
                                          441 Voting
                                                                                Habeas Corpus:
                                                                                463 Alien Detainee
                                                                                                           3   791 Employee Retirement
                                                                                                                   Income Security Act                   FEDERAL TAX SUITS
                                                                                                                                                                                                 893 Environmental Mailers
                                                                                                                                                                                                 895 Freedom of Information
    220 Foreclosure
 _ 230 Rent Lease & Ejectment
 _ 240 Torts to Land
                                          442 Employment
                                          443 Housing/
                                                                            3   510 Motions to Vacate
                                                                                    Sentence
                                                                                                                                                        I 870 Taxes (U S Plaintiff
                                                                                                                                                                or Defendant)
                                                                                                                                                                                                      Act
                                                                                                                                                                                                 896 Arbitration

 _ 245 Tort Product Liability                  Accommodations                   530 General
                                                                                                                    immigration
                                                                                                                                                          871 IRS -Third Party               3   899 Administrative Procedure
                                                                                                                                                                                                     Act/Review or Appeal of
 _ 290 All Other Real Property            1 445 Amer w/Disabilities             535 Death Penalty                                                                26 USC 7609
                                               Employment                       Other:                        1462 Naturalization Application                                                        Agency Decision
                                          1 446 Amer w/Disabilities -           540 Mandamus & Other          I46S Other Immigration                                                           | 950 Constitutionality of
                                               Other                            550 Civil Rights                   Actions                                                                           State Statutes
                                           448 Education                        555 Prison Condition
                                                                                560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement

 V. ORIG IN (Place an "X" m One Box Only)
|~] 1     Original          nn 2 Removed from                |—| 3      Remanded from                    4 Reinstated or        Q 5 Transferred from                       6 Multidistrict            |—: 8 Multidistrict
          Proceeding               State Court                          Appellate Court                    Reopened                   Another District                        Litigation -                   Litigation -
                                                                                                                                      (specify)                               Transfer                           Direct File

                                            Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity/
                                            28 USC Section 1332(a)
 VI. CAUSE OF ACTION
                                            Brief description of cause
                                            Plaintiff is alleging Violations of the Texas Insurance Code and Texas Deceptive Trade Practices Act

 VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                             DEMAND S                                              CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23, F R.Cv.P                                     > $75,000                                             JURY DEMAND:                  [»]Yes         DNo

 VIII. RELATED CASE(S)
                                                 (See instructions)
            IF ANY                                                          JUDGE                                                                             DOCKET NUMBER

 DATE                                                                           SIGWV*'1 OF ATTQUW.Y OF RECORD


 for Office use only

       RECEIPT #                    AMOUNT                                          APPLYING 1FP                                     JUDGE                                      MAG JUDGE
